Case 5:20-cv-00141-AS Document 24 Filed 01/21/21 Page 1 of 1 Page ID #:1653



 1
 2
 3
 4
 5
 6
 7
 8
 9
                          UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11
12   WENDY LOUISE KOONZ,                      )   Case No.: 5:20-cv-00141-AS
                                              )
13                Plaintiff,                  )   {PROPOSED} ORDER AWARDING
                                              )   EQUAL ACCESS TO JUSTICE ACT
14         vs.                                )   ATTORNEY FEES AND
                                              )   EXPENSES PURSUANT TO 28
15   ANDREW SAUL,                             )   U.S.C. § 2412(d) AND COSTS
     Commissioner of Social Security,         )   PURSUANT TO 28 U.S.C. § 1920
16                                            )
                  Defendant                   )
17                                            )
                                              )
18
19         Based upon the parties’ Stipulation for the Award and Payment of Equal
20   Access to Justice Act Fees, Costs, and Expenses:
21         IT IS ORDERED that fees and expenses in the amount of $3,500.00 as
22   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920,
23   be awarded subject to the terms of the Stipulation.
24   DATE: -DQXDU\
25                                          V6DJDU
                               ___________________________________
                               THE HONORABLE ALKA SAGAR
26                             UNITED STATES MAGISTRATE JUDGE

                                             -1-
